—Order of disposition, Family Court, New York County (Clark Richardson, J.), entered on or about April 12, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts, which if committed by an adult, would constitute the crimes of assault in the second degree, menacing and criminal possession of a weapon in the fourth degree, unanimously affirmed, without costs.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The credible evidence clearly established every element of each of the crimes. Concur — Williams, J. P., Wallach, Lerner, Rubin and Friedman, JJ.